Citation Nr: 0124650	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  00-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 4, 
1996, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

At the time of his December 1996 personal hearing, the 
veteran raised the issue of entitlement to service connection 
for a right knee disability as secondary to his left leg 
disability and filed a written claim at the same time.  The 
RO has not addressed this issue in the first instance.  
Therefore, the issue is referred to the RO for appropriate 
action and initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO received an initial claim for service connection 
for a low back disability on December 4, 1996.

3.  From December 16, 1994 to December 4, 1996, the veteran 
had the following service-connected disabilities: status post 
patellectomy with traumatic arthritis, evaluated as 40 
percent disabling; left thigh atrophy, evaluated as 40 
percent disabling; and left calf atrophy, evaluated as 30 
percent disabling.  The combined service-connected disability 
rating was 80 percent.

4.  Effective December 4, 1996, service connection was 
established for degenerative joint disease of the lumbar 
spine with diffused bulging disc L4-L5 with right L5-S1 
radiculopathy, evaluated as 40 percent disabling.  With the 
addition of this disability to the previously noted service-
connected disabilities, the combined service-connected 
disability rating was increased to 90 percent and a total 
rating based on individual unemployability was also awarded 
from December 4, 1996, based on this additional significant 
service-connected disability.

5.  The evidence of record fails to demonstrate that the 
veteran was rendered unable to secure or follow a 
substantially gainful occupation due to the disorders 
recognized as service-connected disabilities prior to 
December 4, 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 4, 
1996, for a total rating based on individual unemployability 
due to service connected disabilities have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for his total 
rating for individual unemployability should be in November 
1994 (or shortly thereafter), the date he filed for a TDIU.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

In a March 1999 letter, the RO notified the veteran that his 
claim had been denied and informed him of the evidence 
considered in reaching the decision.  Although the RO did not 
explicitly note the provisions of the VCAA, the veteran was 
given notice of the law in a May 2000 statement of the case, 
and he was provided the relevant laws and regulations.  As a 
result, the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claim.  Since the veteran has not indicated that there 
is any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim.  (See Dela Cruz v. 
Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).


Factual Background

The veteran's claim for TDIU was received on December 16, 
1994.  At that time, he was service-connected for left thigh 
atrophy, evaluated as 40 percent disabling; left calf 
atrophy, evaluated as 30 percent disabling; status post left 
patellectomy with traumatic arthritis, evaluated as 20 
percent disabling; with a combined rating of 70 percent.

The veteran's service medical records show that he injured 
his left leg in February 1947 while playing baseball.  

An April 1995 VA compensation examination of the veteran's 
muscles, shows severe tissue loss with muscle atrophy in the 
left thigh and calf.  Specifically, there was atrophy of the 
left quadriceps, left calf and gastrocnemius muscle.  There 
was evidence of damage to the patellar tendons of the 
quadriceps muscles and to the bone joints and nerves.  The 
report indicated that there was severe weakness in the left 
knee extensor muscle, quadriceps and left ankle dorsiflexor 
muscle, tibialis anterior, extensor hallux longus and left 
ankle plantar flexor muscle and gastrocnemius with muscle 
strength grade III/V. The examiner then described the 
strength grade as fair.  There was no evidence of muscle 
hernia.  The veteran could not walk on his left heel or toes.  
He had two scars on the medial and lateral aspects of his 
left knee.  These scars had loss of color and were tender to 
palpation.  They were not inflamed, swollen, adherent or 
depressed.  There was good vascular supply to the scars.  
They were disfiguring and affected the left knee function.  
The diagnoses were status post left knee trauma with patellar 
fracture, residuals of status post left knee patellectomy and 
several surgeries with severe muscle atrophy of the left 
thigh and calf; and severe clinical left knee genu valgus 
deformity.

During his April 1995 VA orthopedic examination, the veteran 
complained of severe numbness, locking and swelling of his 
left knee with frequent falls.  Examination of the left knee 
revealed a severe Charcot-like deformity of the left knee and 
a severe genu valgus deformity.  There was evidence of severe 
medial instability upon stress valgus and severe lateral 
instability upon stress varus.  There was no evidence of 
anterior or posterior instability and there were negative 
anterior and posterior drawer tests.  There was also no 
medial or lateral instability of the left ankle and no 
anterior or posterior left ankle instability.  The examiner 
found no evidence of left knee or ankle swelling.  There was 
severe crepitus of both joints.  Severe left thigh and calf 
muscle atrophy was noted, as well as diminished pinprick and 
smooth sensation in all dermatomes of the left thigh, calf 
and foot.  There was tenderness to palpation all around the 
left knee and ankle joints.  There was also a positive 
patella-grinding test.  Left knee flexion was to 87 degrees 
and lacked 22 degrees to full extension.  Left ankle plantar 
flexion was to 30 degrees and lacked 18 degrees of 
dorsiflexion to arrive to the neutral position.  The 
diagnosis was residuals of status post left knee trauma with 
fracture, and left knee patellectomy and several surgeries 
with severe muscle atrophy of the left thigh and calf.

An April 1995 VA general medical examination shows that the 
veteran wore a knee brace and walked with a slight limp, 
favoring his left leg and with the assistance of a cane.  The 
diagnoses included:  systolic hypertension; non-insulin 
dependent Diabetes mellitus; history of two transurethral 
prostatectomy; hiatal hernia; duodenal ulcer disease with 
gastrointestinal bleeding and subtotal gastrectomy with 
secondary vagotomy; and psoriasis.

In its May 1996 rating decision, the RO granted an increased 
evaluation of 40 percent for the veteran's status post 
patellectomy with traumatic arthritis, effective from 
December 16, 1994, and continued the 40 percent rating for 
left thigh atrophy and the 30 percent rating for left calf 
atrophy.  His combined rating was increased from 70 to 80 
percent effective December 16, 1994.  The RO also denied his 
claim for TDIU.  

The veteran thereafter perfected his appeal in December 1996 
for his TDIU claim only and requested a personal hearing 
regarding the issue.  

During his December 4, 1996, personal hearing, the veteran 
testified that he was employed after his discharge from 
service until August 1972, when he was forced to take 
disability retirement from a Federal government position as a 
stockman.  Earlier, in March 1972, he had undergone left knee 
surgery at a VA facility and was told by the VA surgeon that 
he would be unable to return to his previous job because of 
his service-connected disability.  He could not remember if 
there was a written report to that effect.  He initially used 
crutches after the surgery, but later began to use a left 
knee brace and a cane since approximately August 1972.  Since 
that time he had repeatedly attempted to secure other 
employment.  Although he was told there were no vacancies 
from several prospective employers, he believed he was not 
hired because of his service-connected left leg disability.  
At the time of the hearing, he raised the issues of 
entitlement to service connection for back and right leg 
disabilities as secondary to his service-connected 
disability.

VA treatment records, dating from July 1996 to March 1997, 
show that the veteran complained of low back pain in January 
1997.  

A June 1997 VA orthopedic examination reveals a diagnosis of 
degenerative joint disease of the lumbar spine with diffused 
bulging disc at the L4/L5 level with a right L5/S1 
radiculopathy.  Later that month, after reviewing the 
veteran's claims file, the VA physician who conducted the 
examination, opined that the veteran's low back disability 
was related to his left leg condition.

A July 1997 rating decision granted service connection for 
degenerative joint disease of the lumbar spine with diffused 
bulging disc at the L4/L5 level with right L5/S1 
radiculopathy secondary to his service-connected left leg 
condition.  His back disability was evaluated as 40 percent 
disabling, effective from December 4, 1996.

In a March 1999 rating decision, the RO granted the veteran's 
claim for TDIU, effective December 4, 1996, the date he 
raised his claim for service connection for a low back 
disability.

Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

As noted previously, prior to December 4, 1996, the veteran 
was service-connected for:  status post patellectomy with 
traumatic arthritis, evaluated as 40 percent disabling; left 
thigh atrophy, evaluated as 40 percent disabling; and left 
calf atrophy, evaluated as 30 percent disabling.  His 
combined rating was 80 percent disabling.  Therefore, prior 
to December 4, 1996, the veteran satisfied the regulatory 
percentage criteria for a TDIU.  38 C.F.R. § 4.16(a).  The 
remaining question, therefore, is whether the evidence shows 
that he was unable to secure or follow a substantially 
gainful occupation as a result of the disabilities that were 
service connected at that time.  The Board finds that it does 
not.  Although the Board notes that the veteran's left leg 
disabilities were severe prior to December 4, 1996, 
(affording him maximal schedular evaluations for thigh and 
calf muscle damage) and that he was unemployed, there is no 
objective evidence to show that he was actually unable to 
obtain or retain employment due to his service-connected left 
leg disabilities alone.  In this respect, despite the 
severity of his left leg disabilities, the April 1995 VA 
general medical examination report noted that he walked with 
a slight limp while using his cane.  The veteran himself 
testified that, although he believed he was refused 
employment because of his left leg disabilities, he was told 
that there were no vacancies whenever he applied.  Further, 
there is no evidence of record that the veteran submitted 
anything in the year preceding the receipt of his claim for 
TDIU in December 1994 that could be construed as an informal 
claim.  Nor is there any medical evidence of record in the 
year preceding the veteran's claim from which it might be 
ascertainable whether the veteran was entitled to a TDIU 
based on his service-connected left leg disabilities.  

The effective date for a claim for service connection is the 
date of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  Since the Board has found that the RO 
first received the claim for service connection for a low 
back disorder on December 4, 1996, an effective date earlier 
than December 4, 1996, for service connection for this 
disability may not be awarded.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Moreover, as it was the addition of this 
back disorder to the other previously service-connected 
disorders that demonstrated that the veteran was unemployable 
due to his service-connected disabilities, the Board finds 
that the RO properly recognized December 4, 1996, as the 
appropriate effective date for the award of TDIU.  Therefore, 
the Board finds that the preponderance of the evidence is 
against entitlement to an effective date of the award of TDIU 
prior to December 4, 1996.  38 U.S.C.A. §§ 1155, 5110; 38 
C.F.R. §§ 3.102, 3.1, 3.155(a), 3.340, 4.16.


ORDER

Entitlement to an effective date earlier than December 4, 
1996 for the award of TDIU is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

